Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 1 of 19




                EXHIBIT B
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 2 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 1 of 18



      ORAL ARGUMENT SCHEDULED ON SEPTEMBER 20, 2019

                                  No. 19-1019
                            (and consolidated cases)


                 UNITED STATES COURT OF APPEALS
               FOR THE DISTRICT OF COLUMBIA CIRCUIT


                       STATE OF NEW YORK, ET AL.,
                                Petitioners,

                                       v.

  UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, ET AL.,
                        Respondents.


                     On Petitions for Review of Final Action
              by the United States Environmental Protection Agency


    RESPONDENT EPA’S SUPPLEMENTAL BRIEF & MOTION
 REQUESTING CASE BE REMOVED FROM ARGUMENT CALENDAR


                                       JEFFREY BOSSERT CLARK
                                       Assistant Attorney General
                                       JONATHAN D. BRIGHTBILL
                                       Principal Deputy Assistant Attorney General

Of Counsel:                            CHLOE H. KOLMAN
                                       Environment and Natural Resources Division
STEPHANIE L. HOGAN                     U.S. Department of Justice
DANIEL P. SCHRAMM                      Post Office Box 7611
KAYTRUE TING                           Washington, D.C. 20044
U.S. Environmental Protection Agency   (202) 514-9277
Office of General Counsel              chloe.kolman@usdoj.gov
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460                 September 17, 2019
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 3 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 2 of 18



   CERTIFICATE AS TO PARTIES, RULINGS, AND RELATED CASES

      Pursuant to D.C. Circuit Rule 28(a)(1), the undersigned counsel certifies as

follows:

             A.     Parties and Amici.

      All parties, intervenors, and amici appearing in this Court are listed in the

opening briefs of State Petitioners (Doc. 1783918) (“State Br.”) and Citizen

Petitioners (Doc. 1783919) (“Citizen Br.”), and in EPA’s opening brief (Doc.

1800115) (“EPA Br.”).

             B.     Rulings Under Review.

      The agency action under review is a final rule entitled “Determination

Regarding Good Neighbor Obligations for the 2008 Ozone National Ambient Air

Quality Standard,” 83 Fed. Reg. 65,878 (Dec. 21, 2018).

             C.     Related Cases.

      There are no related cases. However, a pending matter involving issues that are

also pertinent to this case, State of Wisconsin v. EPA (D.C. Cir. No. 16-1406, and

consolidated cases), was decided by this Court on September 13, 2019 (Doc.

1806378).


                                                /s/ Chloe H. Kolman
                                                CHLOE H. KOLMAN




                                            i
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 4 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 3 of 18



                                              TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................................ iii

GLOSSARY .............................................................................................................................. iv

SUMMARY OF ARGUMENT .............................................................................................. 1

ARGUMENT ............................................................................................................................ 2

          I.         Ordering a final disposition of the Rule in this case would be
                     premature. ........................................................................................................... 2

                     A.        The Wisconsin decision bears directly on the legal issues presented
                               in this case and may require EPA to seek a voluntary remand of
                               the Rule. ................................................................................................... 2

                     B.        The status of the Close-Out Rule will not be known until any
                               petitions for rehearing have been addressed. ..................................... 5

                     C.        EPA is still considering the shape and timeframe of agency action
                               that may be necessary to comply with the Wisconsin decision,
                               which, in any case, is within the Wisconsin panel’s jurisdiction. ....... 6

          II.        For the aforementioned reasons, the United States requests that this
                     case be removed from the oral argument calendar....................................... 9

CONCLUSION ......................................................................................................................11




                                                                     ii
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 5 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 4 of 18



                                          TABLE OF AUTHORITIES
Cases
Clarke v. United States,
  898 F.2d 162 (D.C. Cir. 1990) .............................................................................................5

Department of Banking of Nebraska v. Pink,
 317 U.S. 264 (1942) ...............................................................................................................5

EME Homer City Generation, L.P. v. EPA,
 795 F.3d 118 (D.C. Cir. 2015) .............................................................................................7

Missouri v. Jenkins,
 495 U.S. 33 (1990) .................................................................................................................5

State of Wisconsin v. EPA,
  No. 16-1406 (D.C. Cir. September 13, 2019)....................................................... 3, 4, 6, 9

Statutes
42 U.S.C. § 7410(a)(2)(D)(i)(I) .................................................................................................2

42 U.S.C. § 7607(d)(3)...............................................................................................................8

42 U.S.C. § 7607(d)(5)...............................................................................................................8

42 U.S.C. § 7607(h) ...................................................................................................................8




                                                                  iii
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 6 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 5 of 18



                                GLOSSARY

      Close-Out Rule            Determination Regarding Good Neighbor
                                Obligations for the 2008 Ozone National
                                Ambient Air Quality Standard, 83 Fed. Reg.
                                65,878 (Dec. 21, 2018)

      CSAPR Update              Cross-State Air Pollution Rule Update for the
                                2008 Ozone NAAQS, 81 Fed. Reg. 74,504 (Oct.
                                26, 2016)

      EPA                       United States Environmental Protection Agency

      Good Neighbor Provision   42 U.S.C. § 7410(a)(2)(D)(i)(I)

      NOX                       Nitrogen Oxides




                                      iv
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 7 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 6 of 18



                           SUMMARY OF ARGUMENT

      On September 13, 2019, the Court ordered the parties in this matter to file

supplemental briefs addressing the effect of the ruling in State of Wisconsin v. EPA

(D.C. Cir. No. 16-1406 and consolidated cases) on the matters at issue here. ECF No.

1806402. The decision in Wisconsin bears directly on legal issues presented in

Respondent EPA’s opening brief. The Wisconsin case and this case correspond to the

first and second steps of a two-step rulemaking EPA undertook to implement its

obligations under the Clean Air Act’s “Good Neighbor Provision” with respect to a

2008 air quality standard for ozone. In each of the two rules (the 2016 “CSAPR

Update” addressed in Wisconsin, and the 2018 “CSAPR Close-Out Rule” at issue here),

EPA relied upon a common interpretation of the Good Neighbor Provision regarding

the timing of emission reductions from “upwind” states. But the Wisconsin panel now

disagrees with that interpretation. Accordingly, EPA is considering whether it needs

to seek a remand of the CSAPR Close-Out Rule, or request other relief.

      However, EPA is not in a position to fully address this Court’s questions – and

so comment on Wisconsin’s impact on the Close-Out Rule – until the United States

completes consideration of whether to seek rehearing in the Wisconsin matter.

Accordingly, EPA respectfully requests that the Court remove this case from the oral

argument calendar. By rule, October 28, 2019, is the date by which parties must

petition for rehearing in Wisconsin. While EPA will examine the options for a revised

rule or other action in response to the Wisconsin decision, should such action become
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 8 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 7 of 18



necessary, the question of EPA’s interpretation and any potential remedy is now

within the jurisdiction of the Wisconsin court. EPA therefore requests that this Panel

await the conclusion of appropriate process in the Wisconsin case before proceeding.

      The United States commits to providing a report no later than October 29,

2019 – the day after petitions for rehearing are due. EPA respectfully submits that

this would be the most efficient use of the parties’ and this Court’s time and

resources. EPA and its counsel will be in a better position to speak to the disposition

of the Rule at issue here at that time. And it may ultimately prove unnecessary to

present argument on the Close-Out Rule.

                                    ARGUMENT

I.    Ordering a final disposition of the Rule in this case would be premature.

      A.     The Wisconsin decision bears directly on the legal issues
             presented in this case and may require EPA to seek a voluntary
             remand of the Rule.

      This case, like Wisconsin, concerns EPA’s implementation of the Good

Neighbor Provision, 42 U.S.C. § 7410(a)(2)(D)(i)(I). This requires upwind states to

prohibit their emissions that “contribute significantly to nonattainment” or “interfere

with maintenance” of air quality standards in downwind areas. Id. In Section I of its

opening brief, the United States argued that in the Close-Out Rule, EPA reasonably

interpreted the text of the Provision to allow upwind states to reduce their nitrogen

oxide (“NOX”) emissions on a schedule that took account of both: (1) the successive

deadlines for downwind states’ attainment of the 2008 air quality standard for ozone,

                                           2
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 9 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019  Page 8 of 18



and (2) the timeframe for imposing the full suite of available NOX emission controls.

See EPA Br. 16-29, ECF No. 1800115. EPA also argued that, under this statutory

interpretation, it was reasonable to structure the Close-Out Rule around a 2023, rather

than 2020, “analytic year” (the year used to model and assess downwind air quality

problems to which upwind emissions contribute). The selection of a 2023 analytic

year appropriately balanced the upcoming 2021 and 2027 attainment dates for

downwind states against the need to ensure EPA could consider emission controls

not already considered in its 2016 CSAPR Update rule – including new selective

catalytic reduction controls, which are the “gold standard” of NOX control and which

could not be installed sector-wide before the 2021 attainment date.

      The Wisconsin court, however, held that the text of the Good Neighbor

Provision requires EPA to eliminate all “significantly contributing” upwind emissions

by the next downwind attainment deadline to ensure that downwind states do not

bear a greater burden than Congress intended. State of Wisconsin v. EPA, No. 16-1406,

slip op. at 11-27 (D.C. Cir. September 13, 2019). The Wisconsin panel thus concluded

that EPA’s decision in the 2016 CSAPR Update to only partially address upwind

states’ “significant contribution” to downwind air quality problems by the 2018

attainment deadline – while deferring to a second rulemaking its consideration of

additional reductions that might be necessary over longer timeframes – was unlawful.

Id.



                                           3
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 10 of 19
USCA Case #19-1019    Document #1806991       Filed: 09/17/2019 Page 9 of 18



          The Close-Out Rule was promulgated specifically to address any remaining

Good Neighbor obligations not addressed in the “partial” CSAPR Update. And it

relied upon the same statutory interpretation of the Good Neighbor Provision,

allowing EPA to balance consideration of the timing of downwind deadlines and

consideration of the lead-times necessary to install the most efficacious emission

controls. The Wisconsin opinion thus bears directly on the legal basis upon which

EPA originally promulgated the Close-Out Rule. If EPA had fully addressed upwind

states’ significant contributions to downwind nonattainment in the CSAPR Update, as

Wisconsin suggests was required, there would have been no need to issue the Close-

Out Rule. A revision to the CSAPR Update is thus likely to subsume the issues that

the Close-Out Rule sought to address and obviate the need for a separate rule. In

addition, Wisconsin’s conclusion that EPA cannot defer upwind emission reductions

beyond a forthcoming attainment date on the basis of technical feasibility would likely

require EPA to reassess the legal basis for the Close-Out Rule’s use of a 2023 analytic

year. 1

          Consequently, the Wisconsin decision, as it stands, may require EPA to request a

voluntary remand of the Close-Out Rule.



1
  The Wisconsin panel left open the possibility that EPA could justify some deviation
from downwind attainment dates if it could demonstrate “impossibility” or “under
particular circumstances and upon a sufficient showing of necessity” not further
described in the opinion. Slip op. at 26-27. But the Close-Out Rule does not itself
include such a demonstration.

                                              4
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 11 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 10 of 18



       B.     The status of the Close-Out Rule will not be known until any
              petitions for rehearing have been addressed.

       At this time, however, the effect of the Wisconsin decision on the Close-Out

Rule is provisional. Under Federal Rules 40(a)(1) and 35(c), the United States has 45

days – until October 28, 2019 – to file a petition for panel or en banc rehearing in the

Wisconsin matter. See Fed. R. App. P. 40(a)(1) & 35(c). Such a petition, if granted,

could result in an amended decision in that case, including a determination that EPA

had the authority to implement Good Neighbor obligations in the step-wise manner

employed here. As the Supreme Court has explained, “a timely petition for rehearing

operates to suspend the finality of the court’s judgment, pending the court’s further

determination whether the judgment should be modified so as to alter its adjudication

of the rights of the parties.” Missouri v. Jenkins, 495 U.S. 33, 45-46 (1990) (internal

alterations omitted) (quoting Department of Banking of Nebraska v. Pink, 317 U.S. 264,

266 (1942)); see Clarke v. United States, 898 F.2d 162, 163-64 (D.C. Cir. 1990). Until the

period for filing a petition for rehearing runs – and, if necessary, while a petition is

pending – there is no final judgment operative under Wisconsin that would direct

disposition of the Close-Out Rule. See Missouri, 495 U.S. at 46. Indeed, the Wisconsin

court has withheld issuance of the mandate directing remand of the CSAPR Update

to the Agency until seven days after disposition of any timely petitions for rehearing.

ECF No. 1806379.




                                             5
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 12 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 11 of 18



       Because the Wisconsin judgment will not be final until either the Court rules on

a petition for rehearing or EPA and other parties decline to file such petitions – and

because this case may yet be suitable for resolution on the merits if a petition for

rehearing were successful – EPA respectfully submits that it cannot reasonably

respond to the Wisconsin decision and address its implications for the Close-Out Rule

until at least October 28, 2019. At that time, the United States will be in a position to

inform the Court whether a petition for rehearing was filed in the Wisconsin matter

and, if not, how the Close-Out Rule should be addressed in light of the final judgment

in that case.

       C.       EPA is still considering the shape and timeframe of agency action
                that may be necessary to comply with the Wisconsin decision,
                which, in any case, is within the Wisconsin panel’s jurisdiction.

       Given the potential for further alteration of the Wisconsin judgment, as well as

the fact that fewer than five days have elapsed since the 60-page opinion was issued,

EPA has not determined the path it will take to revise the Update if it is indeed

remanded to the Agency. In consideration of this Court’s request that EPA speak to

its plan for a revised rule, however, the United States has endeavored to provide a

preliminary survey of the Agency’s considerations and why it cannot yet estimate a

timeframe for rule revision.

       First, issuing federal implementation plans region-wide is extremely complex.

See Slip op. at 26. EPA applies a four-step framework, described in its opening brief,

EPA Br. 4-6, which necessitates the use of several different models and analyses,

                                            6
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 13 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 12 of 18



including separate air quality and power sector modeling. These tools are used to (1)

model downwind states’ future air quality, (2) determine upwind states’ impacts on

any air quality problems, (3) assess upwind states’ available emission reductions and

weigh the cost of those reductions against resulting downwind air quality

improvement, and (4) implement upwind emission reductions, typically through a

multi-state allowance trading program. Id.

      To determine the path forward on a revision to the CSAPR Update, EPA must

first analyze whether it will need to perform new air quality modeling around a new

analytic year to comply with the instructions in Wisconsin. Conducting new air quality

modeling is a lengthy process but EPA is working to assess whether there may be

ways to adjust existing air quality modeling or use another form of data to support its

air quality projections. If new modeling is ultimately required, EPA will need to

consider whether new emission inventories for different source categories will need to

be developed, or whether emission inventory information developed to model other

analytic years might be congruent with the new modeling. 2

      EPA’s implementation of the other steps of the transport framework also

presents significant uncertainties at this early stage. For example, the Wisconsin panel’s



2
 Whatever approach EPA selects, it must also be defensible under, among other
things, this Court’s “over-control” holding in EME Homer City Generation, L.P. v.
EPA, 795 F.3d 118, 129-38 (D.C. Cir. 2015), which bars EPA from requiring more
emission reductions in upwind states than are necessary to address a state’s significant
contribution to downwind air quality problems.

                                             7
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 14 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 13 of 18



reasoning rested in part on EPA’s failure to assess reductions that would be available

from sources other than power plants. But addressing non-power plant sources in

steps three and four of EPA’s transport framework may elongate the time necessary

to complete analysis at those steps and, at a minimum, makes it less certain. EPA’s

analysis of non-power plants will require the Agency to assess what data it has about

these sources – e.g., emissions data and monitoring information, for what sectors, in

which states – and what data it would need to develop before selecting sectors whose

NOX emission reduction potential could be assessed under a revised rule. Likewise,

including non-power plant reductions in a revised rule might require the development

of new implementation mechanisms at step four.

      In addition to the considerations above, EPA’s proposed schedule for

complying with the Wisconsin panel’s remand would need to include appropriate time

for public comment under 42 U.S.C. § 7607(d)(3), (d)(5), and (h), and the necessary

time to draft proposed and final rule text, responses to comments, and technical

support documents.

      Until EPA completes the preliminary scoping decisions described above, it

cannot forecast the precise shape or timing of the action it would take pursuant to




                                           8
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 15 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 14 of 18



Wisconsin. But it is exploring all options for expediting preparation of a revised rule

should one be necessary. 3

       Importantly, a rule revising the CSAPR Update would presumably address all

significant contribution from upwind states for the 2008 ozone NAAQS, which

would necessarily subsume the issues EPA sought to address in the Close-Out Rule.

If so, the remedy already ordered in Wisconsin would supplant the follow-on Close-

Out Rule, and so obviate the need for any additional remedy in this matter beyond

remand of the Rule. This is yet another reason for deferring further consideration of

this matter until after the deadline for (or disposition of) petitions for rehearing: if

EPA ultimately must revise the CSAPR Update consistent with the Wisconsin opinion,

then no further proceedings would be required before this panel. Both the parties

and the Court would benefit from the efficiency of that resolution.

II.    For the aforementioned reasons, the United States requests that this case
       be removed from the oral argument calendar.

       As explained above, the Wisconsin opinion may ultimately warrant a voluntary

remand of the Close-Out Rule. But EPA will not know whether remand, or some

other course, is appropriate until after it gives due consideration to the opportunities


3
  The Wisconsin opinion does leave open the possibility, however, that EPA might be
relieved from the requirement to issue a rule by the next downwind attainment date if
it determined that remaining upwind contributions to downwind air quality problems
were not “significant,” if it extended nonattainment deadlines for downwind states, if
it demonstrated an impossibility, or upon some other “sufficient showing of
necessity.” Slip op. at 26-27. So EPA might also consider whether the particular
circumstances here fall within one of these alternatives.

                                             9
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 16 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 15 of 18



for rehearing afforded under Federal Rules 35 and 40. To the extent that EPA

believes that a petition for rehearing en banc is appropriate, EPA will also need to brief

and consult with the Solicitor General, who in turn will need time to consider EPA’s

request before approving such a petition. But if EPA does not seek rehearing, this

Court may be in a position to dispose of this case in a largely ministerial fashion.

Deferring further consideration in this case until after the deadline for petitions for

rehearing in Wisconsin would thus save both party and Court resources and promote

the efficient resolution of this matter.

       The United States thus respectfully requests that the Court remove this case

from the oral argument calendar for Friday, September 20, 2019, and defer further

consideration of either the merits or the remedy in this case until after the disposition

of any petitions for rehearing in State of Wisconsin v. EPA. Should the Court grant this

motion, EPA will provide the Court with a status report on October 29, 2019 – the

day after the deadline for petitions for rehearing – informing the Court of whether

any party is seeking rehearing and addressing disposition of the Close-Out Rule and

these petitions.

       State Petitioners state that they oppose this request.

       Citizen Petitioners state that they oppose this request and will file a response.

       Respondent-Intervenors the State of Texas, the Texas Commission on

Environmental Quality, Homer City Generation, L.P., and the National Rural Electric

Cooperative Association each state that they do not oppose this request.

                                            10
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 17 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 16 of 18



                                   CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the

Court remove this case from its argument calendar and order Respondent EPA to

provide a status report addressing disposition of this case on October 29, 2019.

                                                Respectfully submitted,

DATED: September 17, 2019                       JEFFREY BOSSERT CLARK
                                                Assistant Attorney General
                                                JONATHAN D. BRIGHTBILL
                                                Principal Deputy Assistant Attorney General

                                                /s/ Chloe H. Kolman
                                                CHLOE H. KOLMAN
                                                U.S. Department of Justice
                                                Environmental Defense Section
                                                P.O. Box 7611
                                                Washington, D.C. 20044
                                                (202) 514-9277
                                                chloe.kolman@usdoj.gov

                                                For Respondent EPA
Of Counsel:

STEPHANIE L. HOGAN
DANIEL P. SCHRAMM
KAYTRUE TING
Office of the General Counsel
U.S. Environmental Protection Agency
1200 Pennsylvania Ave., N.W.
Washington, D.C. 20460




                                           11
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 18 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 17 of 18



                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this brief complies with the requirements of Fed. R. App.

P. 32(a)(5) and (6) because it has been prepared in 14-point Garamond, a

proportionally spaced font.

      I further certify pursuant to Fed. R. App. P. 32(f) and (g) that this brief

contains 2,591 words, excluding exempted parts of the brief, according to the count

of Microsoft Word, and that this brief complies with the type-volume limitation of

2,600 words set forth in the Court’s Order of September 13, 2019 (ECF No.

1806402).


                                                 /s/ Chloe H. Kolman
                                                 CHLOE H. KOLMAN




                                          -A1-
     Case 1:20-cv-01425-JGK Document 36-7 Filed 06/05/20 Page 19 of 19
USCA Case #19-1019    Document #1806991      Filed: 09/17/2019 Page 18 of 18



                          CERTIFICATE OF SERVICE

      I hereby certify that on September 17, 2019, I electronically filed the foregoing

brief with the Clerk of the Court for the United States Court of Appeals for the

District of Columbia Circuit using the appellate CM/ECF system. The participants in

the case are registered CM/ECF users and service will be accomplished by the

appellate CM/ECF system.


                                                /s/ Chloe H. Kolman
                                                CHLOE H. KOLMAN




                                         -A2-
